Citation Nr: 1430356	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease and patella femoral syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 until April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a bilateral knee disorder.  This case is currently under the jurisdiction of the VA RO in Portland, Oregon.  

In March 2011, the Veteran and his representative presented oral testimony and evidence in support of his claim before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board most recently remanded the Veteran's claim in October 2013 for additional development, specifically to obtain medical opinions on secondary service connection after the Board granted service connected for a low back disorder.  Two addendum opinions were obtained in November 2013 and January 2014, and the case was returned to the Board.  


FINDING OF FACT

A chronic bilateral knee disorder was not shown in service, arthritis of the knees was not diagnosed until several decades after service, and the preponderance of the evidence is against a finding that a bilateral knee disorder is the result of a disease or injury in active duty service or a service-connected disability.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principe, 18 Vet. App. 112 (2004); Quartuccio v. Principe, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated October 2006 of the criteria required for establishing service connection on direct and secondary bases, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.    

The Board notes that proper notice was sent after the initial adjudication of the Veteran's claim.  This error was nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Specifically, after the notice was provided, the case was re-adjudicated, and a statement of the case was provided to the Veteran in March 2014.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication of the initial decision).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent VA examinations to evaluate his bilateral knee disorder in November 2009, September 2011, and September 2012.  Addendum VA opinions were obtained in February 2013, November 2013, and January 2014.  A VHA opinion was obtained in August 2013.  Collectively, the examinations and opinions involved review of the claims file, thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the opinions, taken together, are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As addendum opinions have been obtained regarding secondary service connection, the Board finds that there has been substantial compliance with its remand and that another remand to obtain a new examination would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Discussion of the March 2011 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning when his knee disorder was first diagnosed and the onset of the symptoms related thereto.  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

The Veteran claims that he has a bilateral knee disorder that is the result of his active service.  Specifically, he claims that he injured his knees when he fell out of a helicopter while serving in Vietnam.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative joint disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  Service treatment records do not indicate that the Veteran was treated for a chronic bilateral knee disorder in service.  A May 1970 record shows that the Veteran reported that his right knee was "giving".  He described falling against an ambulance two weeks earlier.  X-rays taken at the time were negative for any problems with the right knee.  There are no subsequent in-service treatment records pertaining to the knees.  An October 1972 separation examination shows a normal evaluation of the Veteran's knees, and a contemporaneous report of medical history shows that the Veteran did not report any joint or knee problems upon separation from service.  

Post-service, the first documented complaint of knee pain is found in a June 2002 treatment note.  A November 2004 report describes the Veteran as having knee pain since an in-service injury.  A January 2009 letter from Dr. S.M. states that he has been treating the Veteran for several years, and that X-rays have confirmed early arthritic changes in the knees.  He also states that the Veteran's knee disorder is related to an old injury he sustained in Vietnam when he fell off of a helicopter.  A February 2011 letter from Dr. R.N. states that she has been treating the Veteran for over 10 years, and that X-rays show early onset arthritis consistent with the Veteran's claimed in-service injury.  

Also of record are examinations, addendum opinions, and a VHA opinion.  In November 2009, the Veteran underwent a VA examination on his right knee.  The Veteran reported bilateral knee pain and stated that, after falling from the helicopter in service, he did not recall the status of his knees or specific injury, but that he experienced soreness after the incident.  The examiner diagnosed him with patella femoral syndrome and very early degenerative joint disease of the right knee.  He did not provide a nexus opinion.  

The Veteran was afforded another VA examination for both knees in September 2011.  The examiner diagnosed the Veteran with possible very early degenerative joint disease of the right knee.  The knees were otherwise unremarkable.  The examiner opined that it was less likely than not that the Veteran's knee problems were related to service, based on a lack of in-service treatment for the knees.  

The Veteran underwent a third VA examination for his knees in September 2012.  In a February 2013 addendum to that examination report, the clinician determined that there was no objective medical evidence of record to provide a nexus between the Veteran's claimed knee disorder and service.  The examiner noted that the May 1970 service treatment record showing that the Veteran reported his right knee giving out was, based on a the normal X-ray and lack of follow-up treatment, a transitory incident that resolved.  The examiner further opined that the passage of time between separation from service and the first indications of knee treatment in 2003 indicated that the knee problem is unrelated to service.  

In a VHA opinion obtained in August 2013, the clinician opined that it was less likely than not that the Veteran's bilateral knee disorder had its onset in service or is otherwise etiologically related to service, including the reported in-service fall from a helicopter.  The clinician based this opinion on the lack of evidence of a serious knee injury sustained in service and the passage of more than 30 years between discharge and evidence of treatment for a knee disorder.  The clinician also pointed out that the Veteran appeared to have ongoing treatment from a chiropractor for a back disorder between 1980 and 1994, but there is no evidence that he reported or was treated for knee pain contemporaneously.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the private opinions of Drs. R.N. and S.M. to be less probative then the VA examiners' opinions.  Both letters are based on a subjective report of an in-service injury and provide little rationale for the positive opinions.  The opinions are also based on what appears to an inaccurate factual premise presented by the Veteran.  The Veteran testified that he injured his knees and back at the same time, which appears to be the same history he provided to these physicians.  Yet, there is a more than two (2) year gap between when the Veteran was seen for his single complaint of right knee problems in May 1970 and when he was evaluated for low back symptomatology in July 1972.   There is also no reference to knee complaints when he was seen for his back.  Both of these factors causes the Board to question whether the Veteran injured his knees when he suffered his back injury, which has been accepted as credible.  With the Veteran's history of injuring his knees in service coming into question, the opinions based on this history carry limited probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (held that Board may find medical reports incredible if the report relies on statement by the veteran which the Board rejects). 

The VA opinions, by contrast, provide more detailed negative opinions.  The examiners reviewed the Veteran's claims file, provided lengthy reviews of the salient medical history and provided detailed rationales that point to specific pieces of medical evidence in the Veteran's file.  As such, Drs. R.N. and S.M.'s February 2011 and January 2009 letters are less probative as nexus opinions than the VA opinions and are insufficient to grant service connection for the Veteran's bilateral knee disorder.  

As noted above, under 38 C.F.R. § 3.307, service connection may be presumed for certain conditions, including degenerative joint disease, if the disorder was disabling to a degree of 10 percent or more within one year following service.  In this case, however, degenerative joint disease of the knees was not diagnosed for over 30 years.  Service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307.  

Turning to secondary service connection, the Veteran has a current diagnosis for his claimed disorder, as discussed above.  He is also service-connected for a low back disorder.  The first and second elements of Wallin are met.  

Although an in-service injury/service-connected disability and current disability have been established, as noted above, there is not sufficient medical evidence of record to warrant service connection on a secondary basis.  There still must be competent medical evidence of a nexus between the Veteran's reported in-service complaints of or service connected disabilities and his current bilateral knee disorder.  See Wallin, 11 Vet. App. 507.  

In a November 2013 opinion, a VA clinician who previously examined the Veteran determined that it was less likely than not that his knee disorder was secondary to or aggravated by his service-connected back disorder.  A secondo pinion obtained in January 2014 from the same examiner shows that he provided a negative opinion based on a lack of clinical research demonstrating causation or aggravation of a knee disorder by a back disorder.  He added that the specific cause of patella femoral syndrome, with which the Veteran has also been diagnosed, is unknown, suggesting that the examiner is of the opinion that the Veteran's knee disorder was not caused by trauma, to include an in-service fall.  

The Board has considered the Veteran's statements regarding continuity of symptomatology since service and nexus to service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's recent statements reporting symptoms of knee pain since service are contradicted by past records in which he specifically denied or did not report knee pain.  Records received from River Road Medical Group dated between January 1998 and February 2000 are absent any complaints, treatment, or diagnosis of a knee disorder.  Further, when he was seen in September 2001 a VA examination, the Veteran reported good use of his lower extremities and made no complaints of knee pain.  Flexion and extension of both knees was good against stressor resistance.  Such weighs heavily against his more recent assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, as indicated, the Veteran's separation examination does not show that he reported knee problems on separation or until 2002, which is more than 30 years after his service discharge.  It follows that if his claimed knee disorder has been problematic since service, it would have been reflected on the Veteran's separation examination or in his medical records following service.  See Savage v. Gober, 10 Vet. App. 488 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed knee disorder and active duty service.  Although the Veteran is competent to report knee pain, he is not competent to render a medical opinion as to the etiology of a knee disorder.  In this regard, the Board acknowledges lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, while the Veteran is competent to describe his knee pain and experiences in service, the Board accords his statements regarding the etiology of his current knee pain little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the VA physicians reviewed his records including X-ray findings, and considered his reported history.  Therefore, the Board finds that the VA opinions are the most probative evidence of record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection for a knee disorder.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for a left knee disorder, to include degenerative joint disease and patella femoral syndrome, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


